DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 10/11/21 has been entered in the case. Claims 1-8 are pending for examination and claims 9- 20 are withdrawn.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 & 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deshmukh et al. (WO 2007/120323).
Regarding claims 1-4 & 6, Deshmukh discloses an expandable medical balloon comprising: 
an inner layer 20 formed of a polymer material PEBAX 6333 copolymer, para [0008, 0023, 0036] having a Shore D hardness of about 63D (which is within a range of  25D to about 75D, as required in the claimed invention); and 
an outer layer 22 formed of a polymer material, nylon-type polyamides (i.e., nylon-3, nylon-6, nylon-11, nylon-12..., para [0008, 0022]) having a Shore D hardness of greater than about 75D;  
Note: It is noted that nylon has a Shore D hardness of 80 or greater, see lines 1-3 of page 5, as Applicant admitted in the original specification and also see Table in Fig. 1 (a table including Shore D 
Deshmukh discloses that wherein the expandable medical balloon has a burst/hoop strength of greater than about 45,000 psi (i.e. 10,000-60,000 psi, para [0008, 0021]; about 20,000 to about 50,000 psi, para [0021, also see claims 7-8, 23-24 in Deshmukh] , which is in the ranges of greater than about 45,000 psi; 47,500 psi; 50000 psi, as required in claims 1-3).  
Regarding claim 7, wherein the wall thickness of the balloon is 0.0075 inches = 19.05 microns, (as listed in Table 1, Dual Layer PEBAX 6333 Inner/Nylon-12 Outer, Typical Balloon Wall Thickness 0.00075 inches), which is in the range of 10 microns to about 30 microns.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshmukh et al. (WO 2007/120323) in view of Fan et al. (US 5,509,899).
Deshmukh discloses the invention substantially as claimed invention except for the limitation that a lubricious coating on at least a portion of the outer layer.
Fan discloses an expandable medical balloon 14 comprising: a lubricious coating 11 or/and 12 on at least a portion of a layer 10 of the expandable medical balloon 14.
.

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
1) Applicant states that Deshmukh fails to disclose an enable range of burst strengths of 10,000 psi to 60,000 psi as broadly disclosed in paragraph [0032].
In response, Examiner did not cite para [0032] in Deshmukh.  Examiner cited para [0008, 0021] in Deshmulk.  The prior art Deshmulk clearly states in para [0008, 0021] that the expandable medical balloon has a burst/hoop strength of greater than about 45,000 psi (i.e. 10,000-60,000 psi, para [0008, 0021]; about 20,000 to about 50,000 psi, para [0021, also see claims 7-8, 23-24 in Deshmukh], which is in the ranges of greater than about 45,000 psi; 47,500 psi; 50000 psi, as required in claims 1-3).  

    PNG
    media_image1.png
    165
    887
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    889
    media_image2.png
    Greyscale



In response, as cited in the para [0008, 0021] and claims 7-8, 23-24 above, Deshmukh clearly discloses that the burst/hoop strengths are greater than 45,000 psi.  For example: the parameters of burst/strengths of 45,500 psi (in the ranges of 20,000 -50,000 psi), 50,000 psi - 60,000 psi or are greater than 45,000 psi.

3) Applicant cited Table 1 of Deshmulk and calculation the burst strength of each balloon shown in Table 1, as shown on page 9 of Remarks 10/11/21.  Examiner disagrees with the calculation as Applicant’s represent.
Firstly, there are 3 kinds of Balloon Types shown in Table 1, the first two balloon types (e.g. single layer control (nylon-12), Dual Layer (Nylon-12 Inner/PEBAX 6333 Outer) should be ignored because these balloon types do not match as required in the claim invention.  For example: the first balloon has single layer; the second balloon dual layer, e.g., nylon-12 inner/PEBAX 6333 Outer, which means that the Shore D hardness of the outer layer about 63D. Meanwhile, the claim 1 requires that the Shore D hardness is greater than 75D.  Therefore, Examiner focuses to discuss with last balloon type, i.e. Dual Layer (PEBAX 6333 Inner/Nylon-12 Outer). 
However, Examiner disagrees with Applicant applies a method of calculating: 

    PNG
    media_image3.png
    106
    505
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    519
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    581
    media_image5.png
    Greyscale

Applicant believes that the value 0.00075” is equivalent to only one wall thickness of balloon.  Therefore, Applicant performs a math to calculate the above 2t = 2x 0.00075”.  Examiner disagrees with Applicant.  Where does Applicant get the result that the wall thickness of inner and outer layer having same wall thickness; or each of the wall thickness of the inner and outer layers are equally (and each of wall thicknesses = 0.00075)?  
Secondly, the Table 1 above shows the ratio of balloon layers 25% inner layer, 75% outer layer.  In other words, the thicknesses of the inner layer and outer layer are different.  Therefore, the calculation (2t = 2*0.00076”) from Applicant provided above (or page 9 of Remarks 10/11/21) is not correct.  The claimed invention does not include nor require values/ranges of an internal pressure of the balloon, a diameter of the balloon and double wall thickness of the balloon.  
Thirdly, the claimed invention only requires the burs/hoop strength of the balloon.  As long as the prior art Deshmulk shows the values of the burst/hoop stretch within requirement ranges as required in the claimed invention; then the prior art Deshmulk reads the subject matter in the claimed invention.  In this case, Deshmulk clearly shows the values of the burst/hoop strength in the requirement ranges. 
Fourthly, the Table 1 above is one of the example of the balloon properties. It is unreasonable that Applicant only relies one example in the Table 1 to conclude that the burst/hoop strength in Deshmulk does not meet the requirement range in the claimed invention.  Meanwhile, Deshmulk clearly discloses the burst/hoop strength in the requirement ranges in the claimed invention, as mentioned in para [0008, 0021], claims 7-8, 23-24.
10,000 psi to 60,000 psi, alternatively, about 20,000 to 50,000 psi.  The values of burst/hoop strengths above are in the requirement ranges greater than 45,000 psi, 47,500 psi, 50,000 psi, as required in the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783